Citation Nr: 1809142	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  06-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to May 5, 2008 for service connection for left upper extremity neuropathy.

2.  Entitlement to an effective date prior to May 5, 2008 for service connection for right upper extremity neuropathy.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 
20 percent for diabetes mellitus type II with fatty liver.

4.  Entitlement to an initial disability rating (or evaluation) for left upper extremity neuropathy, in excess of 0 percent from May 05, 2008 to May 1, 2012, and in excess of 10 percent from May 1, 2012. 

5.  Entitlement to an initial disability rating (or evaluation) for right upper extremity neuropathy, in excess of 0 percent from May 05, 2008 to May 1, 2012, and in excess of 10 percent from May 1, 2012. 


6.  Whether new and material evidence has been received to reopen service connection for left radiculopathy at L3, L4, and L5.

7.  Whether new and material evidence has been received to reopen service connection for a heart disorder, to include coronary artery disease.

8.  Whether new and material evidence has been received to reopen service connection for refractive error, senile cataracts, and macular degeneration.

9.  Entitlement to service connection for a back disorder.

10.  Entitlement to service connection for a neck disorder

11.  Entitlement to service connection for a left ankle disorder.

12.  Entitlement to service connection for a right ankle disorder.

13.  Entitlement to service connection for a left knee disorder.

14.  Entitlement to service connection for a right knee disorder.

15.  Entitlement to service connection for a left hip disorder.

16.  Entitlement to service connection for a right hip disorder.

17.  Entitlement to service connection for a fatigue disorder.

18.  Entitlement to service connection for hyperglycemia.

19.  Entitlement to service connection for hyperlipidemia.

20.  Entitlement to service connection for thalassemia.

21.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

22.  Entitlement to service connection for irritable bowel syndrome (IBS).

23.  Entitlement to service connection for sleep apnea.

24.  Entitlement to service connection for right lower extremity radiculopathy.

25.  Entitlement to service connection for left arm radiculopathy.

26.  Entitlement to service connection for right arm radiculopathy.

27.  Entitlement to service connection for a neuropsychiatric disorder, to include as secondary to the service-connected diabetes mellitus type II.

28.  Entitlement to service connection for cystopathy, to include as secondary to the service-connected diabetes mellitus type II.

29.  Entitlement to service connection for diabetic nephropathy, to include as secondary to the service-connected diabetes mellitus type II.

30.  Entitlement to service connection for peripheral vascular disease (also claimed as circulatory problems), to include as secondary to the service-connected diabetes mellitus type II.

31.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus type II.

32.  Entitlement to service connection for gastroparesis, to include as secondary to the service-connected diabetes mellitus type II.

33.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type II.

35.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2005, November 2008, September 2011, November 2011, August 2012, April 2013, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

A claim for service connection for hypertension was received in April 2005.  The July 2005 rating decision, in pertinent part, denied service connection for hypertension.

A claim for service connection for radiculopathy and neuropathy for both arms and legs and a neuropsychiatric disorder, to reopen service connection for heart, liver, and eye disorders, and for an increased rating for diabetes mellitus was received in May 2008.  The November 2008 rating decision granted service connection for right and left upper extremity neuropathy and assigned noncompensable (0 percent) disability ratings effective May 5, 2008 (the day the claim for service connection was received by VA), denied service connection for a neuropsychiatric disability, right lower extremity radiculopathy, left arm radiculopathy, and right arm radiculopathy, and declined to reopen service connection for a heart disorder, radiculopathy at L3, L4, and L5, refractive error, senile cataracts, and macular degeneration, and hepatitis A.  In December 2008, the Veteran filed a timely notice of disagreement with the November 2008 rating decision, including disagreement with initial ratings and effective dates assigned for the grant of service connection for right and left upper extremity neuropathy.  In a September 2009 substantive appeal (on a VA Form 9), the Veteran perfected the appeal of these issues.   

In September 2009, the Veteran filed claims for increased ratings and service connection for all disorders listed on a September 2009 private medical opinion by Dr. N.A.O., to include sleep apnea.  The September 2011 rating decision continued to deny a disability rating in excess of 20 percent for diabetes mellitus and denied service connection for a back disorder, left ankle disorder, right ankle disorder, fatigue, hip disorder, hyperglycemia, fatty liver, cystopathy, diabetic nephropathy, circulatory system disorder/peripheral vascular disease, erectile dysfunction, thalassemia, gastroparesis, coronary artery disease, neck disorder, hyperlipidemia, GERD, sleep apnea, IBS, right knee disorder, and left knee disorder, and entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status.  The Veteran filed a timely notice of disagreement with the September 2011 rating decision and perfected the appeal of these issues to the Board in April 2013.

The November 2011 rating decision continued to deny service connection for ischemic heart disease.  The August 2012 rating decision, in pertinent part, denied service connection for PTSD and a TDIU.  The April 2013 rating decision granted service connection for fatty liver and granted a noncompensable (0 percent) disability rating and rated the disability as part of the 20 percent rating assigned for diabetes mellitus.  The June 2014 rating decision, in pertinent part, assigned 
10 percent disability ratings for right and left upper extremity peripheral neuropathy effective May 1, 2012, creating "staged" initial disability ratings.

In April 2008, January 2010, August 2011, October 2012, August 2013, and August 2014, the Board remanded the issue of service connection for hypertension for additional development.  (It is not clear from the previous Board decisions why the other issues on appeal-specifically, the issues of higher initial ratings for right and left upper extremity neuropathy, effective dates earlier than May 5, 2008 for the grant of service connection for right and left upper extremity neuropathy, service connection for a neuropsychiatric disability, right lower extremity radiculopathy and left and right arm radiculopathy, and whether new and material evidence has been received to reopen service connection for a heart disorder, left radiculopathy at L3, L4, and L5, and refractive error, senile cataracts, and macular degeneration, that were perfected to the Board in September 2009-were not also adjudicated by the Board in its previous decisions.)  

In October 2015, the Board remanded to fulfill the Veteran's request for a Board hearing.  Consequently, in October 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.

(The issues of entitlement to service connection for an acquired psychiatric disorder and TDIU are addressed in a separate Board decision, as the Veteran is represented by a private attorney with representation limited to these two issues.)

The issues of higher ratings for diabetes and bilateral upper extremity peripheral neuropathy, and service connection for GERD, IBS, sleep apnea, cystopathy, diabetic nephropathy, peripheral vascular disease, erectile dysfunction, gastroparesis, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In October 2017 at the Board hearing, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of his appeal with regard to the issues of entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status, and service connection for hyperlipidemia.

2.  The Veteran claimed a higher rating for his diabetes and service connection for diabetes-related conditions in April 2005.  A July 2005 rating decision denied a higher rating for diabetes.  The Veteran appealed this denial.  In April 2008 decision, the Board denied the appeal of a higher rating for his diabetes.

3.  On May 5, 2008, the Veteran submitted a new claim for a higher rating for his diabetes and service connection for diabetes-related conditions.  A November 2008 rating decision granted service connection for bilateral upper extremity neuropathy, effective May 5, 2008.

4.  The record includes no communication from the Veteran or his representative received earlier than May 5, 2008, which constitutes either a formal or informal claim of service connection for neuropathy of the upper extremities.

5.  A July 2005 rating decision denied service connection for an eye disability (refractive error, senile cataracts, and macular degeneration), a heart condition, and lumbar radiculopathy; the Veteran did not appeal these denials; and VA did not receive any additional evidence related to these issues within one year of the July 2005 rating decision.

6.  Since the last final denial in July 2005, no new and material evidence related to an eye disability has been received.

7.  Since the last final denial in July 2005, no new and material evidence related to a heart disability has been received.

8.  Since the last final denial in July 2005, new and material evidence related to lumbar radiculopathy has been received.

9.  The weight of the evidence is against a finding that the Veteran has a back disability that is related to service.

10.  The weight of the evidence is against a finding that the Veteran has a neck disability that is related to service.

11.  The weight of the evidence is against a finding that the Veteran has a left ankle disability that is related to service.

12.  The weight of the evidence is against a finding that the Veteran has a right ankle disability that is related to service.

13.  The weight of the evidence is against a finding that the Veteran has a left knee disability that is related to service.

14.  The weight of the evidence is against a finding that the Veteran has a right knee disability that is related to service.

15.  The weight of the evidence is against a finding that the Veteran has a left hip disability that is related to service.

16.  The weight of the evidence is against a finding that the Veteran has a right hip disability that is related to service.

17.  The weight of the evidence is against a finding that the Veteran's claimed fatigue manifests as a disability other than sleep apnea, service connection for which is presently on appeal.

18.  The weight of the evidence is against a finding that the Veteran's hypoglycemia manifests as a disability other than his service-connected diabetes.

19.  The weight of the evidence is against a finding that the Veteran's thalassemia minor is related to service or secondary to a service-connected disability.

20.  The weight of the evidence is against a finding that the Veteran's lumbar radiculopathy is related to service or secondary to a service-connected disability.
 
21.  The weight of the evidence is against a finding that the Veteran currently has left arm radiculopathy.

22.  The weight of the evidence is against a finding that the Veteran currently has right arm radiculopathy.

23.  The weight of the evidence is against a finding that the Veteran has a neuropsychiatric disorder distinct and separate from his service-connected acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issues of entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status, and service connection for hyperlipidemia.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an effective date earlier than May 5, 2008, for the grant of service connection for left upper extremity neuropathy have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for an effective date earlier than May 5, 2008, for the grant of service connection for right upper extremity neuropathy have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400.

4.  The July 2005 denial of service connection for an eye disability (refractive error, senile cataracts, and macular degeneration), a heart condition, and lumbar radiculopathy became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b) (2017).

5.  New and material evidence has not been received to reopen the previously denied claim for an eye disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

6.  New and material evidence has not been received to reopen the previously denied claim for a heart disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a).

7.  New and material evidence has been received to reopen the previously denied claim for lumbar radiculopathy.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a).

8.  The criteria to establish service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

9.  The criteria to establish service connection for a neck disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

10.  The criteria to establish service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304.

11.  The criteria to establish service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304.

12.  The criteria to establish service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304.

13.  The criteria to establish service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304.

14.  The criteria to establish service connection for a left hip disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304.

15.  The criteria to establish service connection for a right hip disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304.

16.  The criteria to establish service connection for fatigue have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304.

17.  The criteria to establish service connection for hypoglycemia have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304.

18.  The criteria to establish service connection for thalassemia minor have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304.

19.  The criteria to establish service connection for lumbar radiculopathy have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304.

20.  The criteria to establish service connection for left arm radiculopathy have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304.

21.  The criteria to establish service connection for right arm radiculopathy have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304.

22.  The criteria to establish service connection for a neuropsychiatric disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in several notice letters, to include in June 2008, December 2009, May 2010, and January 2011.  

In addition, all identified, pertinent treatment records have been obtained and considered.  In this regard, the Board notes that Air National Guard service treatment records for the period from 1979 to 1983 are not of record.  VA has made continued attempts to locate these records, as requested by the Board in multiple remands.  The Board finds that the AOJ substantially complied with the last remand (August 2014), which instructed the AOJ to mail a request for records to the Air Reserve Personnel Center (ARPC) at its current address.  See 08/25/2014, Third Party Correspondence; 09/24/2014, VA 21-0820 Report of General Information; 09/26/2014, VA 21-0820 Report of General Information.  In view of the above, the Board finds that VA has made an exhaustive effort to locate the missing records, which have been deemed unavailable.  VA has notified the Veteran about the efforts made.  See 01/22/2015, Supplemental Statement of the Case.  Further, the Veteran, in repeated occasions, has stated that he has no more evidence to submit and asked for a prompt resolution to his claims.

As discussed below, the Board is denying service connection for back, neck, ankle, knee, and hip disabilities.  A VA examination was not provided and is not necessary with regard to these issues because the evidence does not establish an in-service injury, disease, or event, or that a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation.  Rather, the only evidence in this regard is the Veteran's own lay statements, which, as discussed below, lack credibility.  Moreover, the evidence does not raise an indication that the current disability may be related to service.  Therefore, VA's duty to provide a VA examination or opinion is not triggered.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326; McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006) (discussing when a VA examination or opinion is necessary); see also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (noting that for non-combat veterans, VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).  

As such, the Board will proceed to the merits of the issues decided herein.

II.  Analysis

Issues Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran indicated that he wished to withdraw the issues of entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status, and entitlement to service connection for hyperlipidemia.  To effectuate this, the Veteran stated on the record at the October 2017 Board hearing (and submitted a written statement to the RO in October 2017), after the case was certified to the Board for appeal, requesting that these issues be withdrawn.  As the appeal with regard to these issues has been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

Earlier Effective Date

As stated in the Introduction, a November 2008 rating decision granted service connection for right and left upper extremity neuropathy, effective May 5, 2008.  The Veteran appealed the effective date via a December 2008 notice of disagreement.  

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

A review of the records reflects that a September 2002 rating decision granted service connection for diabetes, with a rating of 20 percent, effective May 6, 2002.  The Veteran did not appeal this decision.  Thus, it became final.

Thereafter, in April 2005, the Veteran claimed entitlement to a higher rating for his diabetes.  He also claimed service connection for hypertension, liver and heart disabilities, poor vision, and radiculopathy, all as secondary to his diabetes.  A July 2005 rating decision denied a higher rating for diabetes, granted service connection for sciatic neuropathy of the left side (with a rating of 10 percent, effective April 11, 2005), and denied service connection for an eye disability, hypertension, liver and heart disabilities, and lumbar radiculopathy.  In December 2005, the Veteran appealed the rating assigned for sciatic neuropathy of the left side, the denial of a higher rating for diabetes, and the denial of service connection for hypertension.  In April 2008, the Board denied entitlement to higher ratings for diabetes and left side sciatic neuropathy.  The Veteran did not appeal the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Thus, the Board's denial of higher ratings for diabetes and sciatic neuropathy became final.  See 38 C.F.R. § 20.1100(a) (2017) ("Unless the Chairman of the Board orders reconsideration, and with the exception of matters listed in paragraph (b) of this section, all Board decisions are final on the date stamped on the face of the decision.").

In May 2008, less than a month after the Board's decision, the Veteran submitted a new claim of an increased rating for his diabetes.  He asked to be re-evaluated for an increase for his diabetes.  He also claimed service connection for radiculopathy and neuropathy for both arms and legs.  This claim led to the November 2008 grant of service connection for bilateral upper extremity neuropathy, the effective date of which is currently for appellate consideration.

As already mentioned, the November 2008 rating decision assigned the effective date of May 5, 2008, for the grant of service connection for bilateral upper extremity neuropathy.  That was the date on which VA received the Veteran's claim for a higher rating.

For the Veteran to be entitled to an effective date earlier than May 5, 2008, the evidence must show that he submitted a claim prior to that date.  Here, the evidence shows that the Veteran raised the issues of a higher rating for his diabetes and service connection for diabetes-related conditions in April 2005.  From that moment and up to the Board's decision, dated April 17, 2008, the issue of entitlement to a separate rating for diabetic neuropathy was on appeal as part-and-parcel of the increased rating claim for diabetes.  As such, during that period, the RO did not have jurisdiction to adjudicate a separate claim of service connection for diabetic neuropathy, should such a claim had been received.  

Having reviewed the record, the Board finds no indication that the Veteran raised the issue of entitlement to service connection (or, for that matter, a separate rating) for neuropathy of his upper extremities prior to May 5, 2008.  As such, there is no support for an award of service connection prior to May 5, 2008.

New and Material Evidence

A July 2005 rating decision, in relevant part, denied service connection for an eye disability (refractive error, senile cataracts, and macular degeneration), a heart condition, and lumbar radiculopathy.  While the Veteran appealed other aspects of the July 2005 rating decision, he did not appeal the aforementioned denials.  See September 2005 notice of disagreement.  Further, VA did not receive any additional evidence relating to these issues within one year of notification of the July 2005 rating decision.  As such, the July 2005 denials of service connection for an eye disability, a heart condition, and lumbar radiculopathy became final.

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.

The July 2005 rating decision denied service connection for refractive error, senile cataracts, and macular degeneration, based on a finding that the claimed disability was not secondary to the Veteran's service-connected diabetes or otherwise related to service.  See also June 2005 VA examination (showing diagnoses of refractive error, punctum stenosis of the right lower lid, senile cataracts, and early age-related macular degeneration (dry type) and a negative finding for diabetic retinopathy).  

Since the July 2005 denial, VA has not received new and material evidence regarding the claimed eye disability.  Significantly, VA has not received any evidence, either lay or medical, that establishes a nexus between the diagnosed disability and service (or a service-connected disability).  Similarly, VA has not received any evidence suggesting that the claimed disability has been aggravated by a service-connected disability.  While new medical evidence has been associated with the claims file, the bulk of such evidence consists of medical treatment records, which are silent regarding the etiology of the Veteran's claimed eye disability.  Indeed, many of these records note current diagnoses, which, as stated above, were of record at the time of the July 2005 rating decision.  In the absence of evidence that raises a reasonable possibility of substantiating the Veteran's claim, the Board must deny the Veteran's request to reopen the previously denied claim of service connection for refractive error, senile cataracts, and macular degeneration.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  

The July 2005 rating decision denied service connection for a heart condition, based on a finding that the evidence did not show a current disability.  The Board notes that, in November 2011, the RO reopened and readjudicated the issue of service connection for heart disability, for consideration of presumptive service connection based on herbicide exposure, as a consequence of the Nehmer decision.  Notwithstanding, the November 2011 rating decision again denied service connection for a heart disability, based on a finding that the Veteran did not have a current heart disability.  A review of the record, in particular, treatment records received since the July 2005 rating decision, fails to reveal treatment for, or a diagnosis of, a current heart disability.  In the absence of such evidence of a current disability, the Board finds that no new and material evidence has been received to reopen the claim.  Therefore, the request to reopen the previously denied claim of service connection for a heart disability is denied.  See 38 U.S.C. §5108; 38 C.F.R. § 3.156(a).  

The July 2005 rating decision denied service connection for radiculopathy at L3, L4, and L5, based on a finding that the claimed disability was not secondary to the Veteran's service-connected diabetes or otherwise related to his military service.  Since the July 2005 denial, the Veteran has raised the issue of service connection for a back disability.  See September 2009 claim.  There is evidence that the Veteran's radiculopathy is most likely due to his degenerative disease of the spine.  See June 2005 VA examination.  Thus, the Veteran has introduced a new theory of entitlement with regard to his lumbar radiculopathy, namely, that it is secondary to his claimed back disability (service connection for which is currently on appeal).  Additionally, with evidence that tends to support this theory and with consideration of whether VA's duty to provide a VA examination is triggered, the Board finds that such evidence relates to an unestablished element of the previously denied claim and raises a reasonable possibility of substantiating the claim.  The Board notes that this new theory was not explicitly discussed in the July 2005 rating decision. Therefore, the claim of service connection for lumbar radiculopathy is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).  Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

Back

The Veteran seeks service connection for a back disability.  VA treatment records show mild degenerative changes of the lower lumbar spine, including mild neural foraminal narrowing at L4-L5.  The Veteran asserts that his back disability is related to service.  At his Board hearing, the Veteran stated that he injured his back in service.  He did not provide the particulars of this injury.  Rather, he stated that he served in Vietnam as a cook and that such work often required the lifting of heavy objects.  He acknowledged that he did not report the injury to his superiors or seek treatment for it, but indicated that he self-medicated with over-the-counter pain medication.  He testified that he has had continuous back symptoms (and self-treatment) since service.  See October 2017 Board hearing transcript at 7-9.

In contrast, a June 2005 VA examination of the Veteran's peripheral nerves indicates that the Veteran denied back pain or trauma in service.  Similarly, treatment records from the Air National Guard show that the Veteran reported a negative history of recurrent back pain in January 1997 and February 1999.

In a September 2009 medical statement, Dr. N.A.O. indicated that the Veteran began to experience back pain in service, as secondary to the weight that he used to carry on his back for prolonged periods of time.  Dr. N.A.O. opined that the Veteran's back problems are more likely than not secondary to his duties in service.

The Veteran is competent to report his observable symptoms and history, including the onset and timing of back symptoms, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran testified that he injured his back in service and that he has had back symptoms ever since.  His testimony lacked specificity regarding his back injury.  Rather, he simply referenced that his work as a cook required the handling of heavy objects.  Moreover, his testimony is contradicted by an earlier denial of back trauma or symptoms in service, and a reported negative history of recurrent back pain.  Based on the above, the Board finds that the Veteran's report of a back injury in service and continuous back symptoms since service, lacks credibility and, as such, is entitlement to no weight and is rejected. 

Similarly, the Board finds that Dr. N.A.O.'s statement, indicating that the Veteran developed back pain in service as a result of carrying heavy weight on his back for prolonged periods of time, also lacks credibility, as it is inconsistent with the Veteran's military occupational specialty and the Veteran's own lay statements.  The record establishes that the Veteran served as a cook.  The Board finds that 
Dr. N.A.O.'s description is stereotypical of combat soldier and not consistent with other evidence of record.  Indeed, the Veteran had not reported carrying heavy objects in his back.  

Dr. N.A.O.'s opinion, concluding that the Veteran's back problems are likely related to service is inadequate as it is based on a factual premise that the Board has rejected.  Further, the opinion lacks a medical rationale.  As such, the Board places no evidentiary weight on this opinion.  The Veteran has suggested that his current back disability is etiologically related to his service.  He, however, is not competent to provide such a nexus, as this requires medical expertise.  Id.  For lack of competency, this statement carries no weight.

In the absence of credible evidence that the Veteran experienced back symptoms in service or that his current back disability is otherwise related to service, the Board must deny the Veteran's claim of service connection for a back disability.

Neck, Knees, Ankles, and Hip

The Veteran also seeks service connection for knee, hip, ankle, and neck disabilities.  These issues stem from a September 2009 medical statement.  In it, 
Dr. N.A.O. indicated that the Veteran experiences pain and limitation of movement in these joints.  Dr. N.A.O. suggested that these symptoms are secondary to the claimed back disability.  VA treatment records show complaints of knee, ankle, and neck pain.  See 05/13/2014 CAPRI, in LCM.  

There is no argument or indication that the Veteran injured his knees, hips, ankle, or neck in service, or that he has had continuous symptoms since service.  Rather, 
Dr. N.A.O.'s medical statement suggests that these are secondary to his back disability.  

As discussed above, the Board is denying service connection for the claimed back disability.  Accordingly, as the source of these disorders per Dr. N.A.O. is the back, which is being denied, the Veteran's claim of service connection for knee, hip, ankle, and neck disabilities, as secondary to the back disability must be denied.

Radiculopathy of the Upper and Lower Extremities

The issues of service connection for radiculopathy of the bilateral upper and lower extremities are also on appeal.  The Veteran raised these issues in May 2008.

With regard to the lower extremities, as discussed above, a July 2005 rating decision denied service connection for radiculopathy at L3, L4, and L5, based on a finding that the claimed disability was not secondary to the Veteran's service-connected diabetes or otherwise related to his military service.  This decision became final.  The Board, however, has reopened the claim insofar as the Veteran has asserted a different theory of entitlement, namely, that his lumbar radiculopathy is secondary to his claimed back disability.  This assertion is supported by a June 2005 VA opinion.  Unfortunately, as already discussed, the Board is denying service connection for the claimed back disability.  As mentioned, the July 2005 rating decision already considered whether the Veteran's radiculopathy is secondary to his service-connected diabetes or is otherwise related to service.  VA has not received any new evidence in this regard.  Accordingly, the claim of service connection for radiculopathy of the lower extremities must be denied.

With regard to the upper extremities, the Veteran has a history of neurological symptoms in the upper extremities.  In fact, he is service-connected for peripheral neuropathy of the upper extremities related to his service-connected diabetes.  The competent evidence, however, weighs against a finding of a current diagnosis of radiculopathy of the upper extremities.  In the absence of evidence that the Veteran has a current upper extremity neurological disability other than peripheral neuropathy, his claim of service connection for radiculopathy must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that in the absence of proof of present disability, there can be no valid claim of service connection).


Fatigue

The September 2011 rating decision denied service connection for fatigue.  This issue was raised in a September 2009 medical statement from Dr. N.A.O., indicating that the Veteran presents fatigue and tiredness.  This statement was made in the context of the Veteran's sleep apnea.  (The issue of service connection for sleep apnea is being remanded for additional development.)  

There is no argument or indication that the Veteran's fatigue is a disability in and of itself, or that it is the manifestation of a disability other than sleep apnea.  In the absence of such evidence, the Board finds that the issue of service connection for fatigue must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that in the absence of proof of present disability, there can be no valid claim of service connection).  

Thalassemia

The September 2011 rating decision denied service connection for thalassemia.  This issue was raised in a September 2009 medical statement from Dr. N.A.O., indicating that the Veteran has a history of thalassemia.  VA treatment records show a history of thalassemia minor.

Thalassemia is a blood disorder passed down through families (inherited) in which the body makes an abnormal form of hemoglobin.  Hemoglobin is the protein in red blood cells that carries oxygen.  The disorder results in large numbers of red blood cells being destroyed, which leads to anemia.  Thalassemia minor occurs if you receive the faulty gene from only 1 parent.  People with this form of the disorder are carriers of the disease.  Most of the time, they do not have symptoms.  See U.S. National Library of Medicine, "Thalassemia," available at https://medlineplus.gov/ency/article/000587.htm.   

There is no argument or indication that the Veteran's thalassemia minor is related to service or secondary to a service-connected disability.  Rather, the medical literature cited above indicates that it is an inherited disorder.  Said literature also indicates that individuals with thalassemia minor most often do not have symptoms.  There is no argument or indication that the Veteran developed symptoms in service or, for that matter, since service.  Thus, the evidence fails to suggest that the Veteran's thalassemia minor, insofar as it pre-existed service as an inherited disorder, was aggravated in service or has been aggravated by a service-connected disability.  In the absence of such evidence, service connection for thalassemia must be denied.

Hyperglycemia

The September 2011 rating decision denied service connection for hyperglycemia.  Hyperglycemia means high blood sugar or glucose, and is often associated with diabetes.  See U.S. National Library of Medicine, "Hyperglycemia," available at https://medlineplus.gov/hyperglycemia.html.  

Hyperglycemia, in and of itself, is not a disability for VA purposes.  The term "disability" as used for VA purposes refers to impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability, thus in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran is already service-connected for diabetes.  There is no argument or indication that his hyperglycemia manifests as any other disability.  Accordingly, service connection for hyperglycemia is not warranted as a matter of law.

Neuropsychiatric Disorder

The Veteran raised the issue of service connection for a neuropsychiatric disorder, as secondary to his service-connected diabetes, in May 2008.  A June 2008 VA examination, however, resulted in a negative finding for a current mental disorder.  A November 2008 rating decision denied service connection for a neuropsychiatric disability.  The Veteran appealed via a December 2008 notice of disagreement.

Subsequently, in April 2011, while the issue of a neuropsychiatric disability was on appeal, the Veteran submitted a separate claim of service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran underwent a VA psychiatric examination in May 2012.  The examiner diagnosed anxiety disorder NOS.  An August 2012 rating decision denied service connection for PTSD.  The Veteran appealed this denial via a September 2012 notice of disagreement.  Thereafter, in February 2014, the Veteran underwent another VA examination.  This time, the VA examiner diagnosed major depressive disorder.

As discussed in a separate Board decision, the Board has granted service connection for an acquired psychiatric disorder.  Having reviewed the relevant evidence, the Board finds no indication that the Veteran suffers from a neuropsychiatric disability separate and distinct from his service-connected depression.  In the absence of such evidence, the Board finds that the issue of service connection for a neuropsychiatric disorder must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that in the absence of proof of present disability, there can be no valid claim of service connection).  


ORDER

The appeal with regard to the issue of entitlement to special monthly compensation based on the need for regular aid and attendance of another person or housebound status is dismissed.  

The appeal with regard to the issue of entitlement to service connection for hyperlipidemia is dismissed.  

An effective date earlier than May 5, 2008, for the grant of service connection for left upper extremity neuropathy is denied.

An effective date earlier than May 5, 2008, for the grant of service connection for right upper extremity neuropathy is denied.

No new and material evidence having been received, the petition to reopen the claim of service connection for an eye disability is denied.

No new and material evidence having been received, the petition to reopen the claim of service connection for a heart disability is denied.

New and material evidence having been received, the petition to reopen the claim of service connection for lumbar radiculopathy is granted.

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.

Service connection for fatigue is denied.

Service connection for hypoglycemia is denied.

Service connection for thalassemia minor is denied.

Service connection for lumbar radiculopathy is denied.

Service connection for a left arm radiculopathy is denied.

Service connection for a right arm radiculopathy is denied.

Service connection for a neuropsychiatric disorder is denied.


REMAND

VA treatment records were last associated with the claims file in May 2014.  See 05/13/2014 CAPRI, in VA's Legacy Content Manager (LCM).  On remand, the AOJ should obtain any outstanding VA treatment records and associate them with the claims file.  

With regard to the issue of a higher rating for the Veteran's diabetes, the Veteran last underwent a VA examination for this disability in May 2012.  The Board finds that a new VA examination is warranted, as the evidence tends to show that the Veteran's disability picture has progressed in the five or so years since the last examination.  The Board finds that a new VA examination would be useful to shed light on the Veteran's diabetic complications, including the severity of his service-connected peripheral neuropathy of the upper and lower extremities.  He seeks service connection for multiple disabilities as complications of his diabetes.  These disabilities are: cystopathy, nephropathy, peripheral vascular disease, erectile dysfunction, and gastroparesis.  The Board finds that the issue of service connection for these disabilities is inextricably intertwined with the issue of a higher rating for diabetes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the Board must defer adjudication of these issues.  Further, any future VA examination for the Veteran's diabetes must consider whether he has developed any of these disabilities due to his diabetes.  In this regard, it should be noted that VA treatment records show a history of chronic kidney disease since November 2012.

The Veteran seeks service connection for GERD and IBS.  This issue was raised via a September 2009 medical statement from Dr. N.A.O., indicating that the Veteran has a history of GERD and IBS.  VA treatment records show such a history.  At his Board hearing, the Veteran asserted that his GERD and IBS are secondary to the medications for his service-connected diabetes and psychiatric disability.  In this regard, the Veteran's representative suggested that the Veteran experiences "lazy stomach" due to his psychiatric medications.  The Veteran underwent a VA examination for stomach disabilities in December 2009.  The examination report shows a negative finding for gastroparesis.  The examiner noted a reported history of reflux, but did not address the claimed GERD.  The report is similarly silent about IBS.  In view of this, the Board finds that the Veteran is entitled to a VA examination to determine the nature and etiology of any esophageal and intestinal disabilities.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks service connection for sleep apnea.  VA treatment records show a history of sleep apnea since 2005.  The Veteran believes that his sleep apnea is secondary to his diabetes.  This belief is based on the observation that he did not have sleep apnea prior to developing diabetes.  Resolving doubt in favor of the Veteran, the Board finds that he is entitled to a VA examination for his sleep apnea.

Hypertension

A June 2005 VA examination shows a diagnosis of hypertension since 1999.  The examiner opined that the Veteran's hypertension is not due to his service-connected diabetes, as the Veteran's hypertension predated his diabetes by at least two years.  In an October 2008 addendum, the June 2005 VA examiner opined that the Veteran's hypertension was less likely than not aggravated by his service-connected disability, as the available evidence did not show aggravation.

In December 2011, the Veteran underwent a second VA examination for his hypertension.  The VA examiner opined that the claimed disability was less likely than not incurred in service or caused by service or the Veteran's service-connected diabetes.  With regard to aggravation, the examiner endorsed a finding that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression in service.  This finding is inconsistent with evidence showing that the Veteran's hypertension was first diagnosed in 1999, many years after service.  The Board must conclude that the VA examiner made an error in completing the examination report.  She should have completed the part relating to aggravation by a service-connected disability, not the one for aggravation of a preexisting condition.  This was the wrong (and higher) standard.

In a January 2012 statement, the Veteran asserted that service connection for hypertension is warranted, based on herbicide exposure.  He referenced a prior Board decision, for a different Veteran, which purportedly granted service connection for hypertension based on herbicide exposure.  Such opinion does not have probative value as it does not relate to the Veteran in the present case. Rather, it is based on a different set of facts.  Further, such decision is not legally binding precedent.  Ultimately, entitlement to service connection is to be determined on the basis of the relevant evidence at hand in each particular case.

Notwithstanding the above, the Board notes that no VA examiner has addressed the Veteran's contention that his hypertension is secondary to herbicide exposure.  
The Veteran served in Vietnam and herbicide exposure is therefore presumed.  While hypertension is not one of the listed diseases that are deemed associated with herbicide exposure, service connection due to herbicide exposure can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

VA has entered into an agreement with the National Academy of Sciences (NAS) 
to review scientific and medical literature on the potential health effects of exposure to herbicides.  38 U.S.C. § 1116(c).  Based upon its review of literature, the NAS places various diseases into one of four categories based on the strength of the evidence of association between herbicide exposure and the health outcome.  The four categories are: (1) Sufficient Evidence of Association; (2) Limited or Suggestive Evidence of Association; (3) Inadequate or Insufficient Evidence to Determine Whether an Association Exists; and (4) Limited or Suggestive Evidence of No Association.  See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  In 2006, the NAS elevated hypertension to the "Limited or Suggestive Evidence" category. 75 Fed. Reg. 32,540, 32,549 (Jun. 8, 2010).  This indicates a possible relationship.

Additionally, the Board further notes that service connection has been established for an acquired psychiatric disorder (in a separate Board decision as referenced in the Introduction).  No VA examiner has considered the extent to which the Veteran's psychiatric disability has aggravated his hypertension.  In view of the above, the Board finds that a new VA opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for VA examinations in connection with his increased rating claims for diabetes mellitus and peripheral neuropathy.  The complete record, including a copy of this remand, should be provided to the examiner selected to conduct the examination.  

The examiner should provide a complete description of the Veteran's diabetes mellitus, to include treatment of that disability, as well as a description of any and all associated symptoms and complications.  

The examiner should address the Veteran's claim that he has cystopathy, nephropathy, peripheral vascular disease, erectile dysfunction, and gastroparesis, as secondary to/complications of his diabetes mellitus.  If the examiner finds that the Veteran has any of these disabilities, but concludes that any such disability is not attributable to his service-connected diabetes mellitus, the examiner must then issue a medical opinion that includes a complete rationale, to include citation to evidence in the record, known medical principles, and medical treatise evidence.

3.  Schedule the Veteran for VA examinations to determine the nature and etiology of any current esophageal or intestinal disabilities, to include GERD and IBS.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Diagnose any current esophageal or intestinal disabilities, to include GERD or IBS.

(b)  For any current esophageal or intestinal disability, is it at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note that the Veteran is presumed to have had herbicide exposure during service in Vietnam.  The opinion must address whether any current disability is related to such exposure.

If not, is the current disability at least as likely as not proximately due to a service-connected disability?  If not, then is it at least as not that the current disability has been aggravated (permanently worsened beyond its natural progression) by a service-connected disability?  The opinion must address the Veteran's contention that his GERD and IBS are secondary to medications for his service-connected diabetes and psychiatric disorder.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner is to provide a comprehensive rationale for any opinion offered.  The examiner is to consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  Schedule the Veteran for VA examinations to determine the etiology of the Veteran's sleep apnea.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is the Veteran's sleep apnea at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note that the Veteran is presumed to have had herbicide exposure during service in Vietnam.  

If not, is the Veteran's sleep apnea at least as likely as not proximately due to a service-connected disability?  If not, then is it at least as not that the Veteran's sleep apnea has been aggravated (permanently worsened beyond its natural progression) by a service-connected disability?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner is to provide a comprehensive rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.4.  

5.  Schedule the Veteran for a VA examination in connection with his service connection claim for hypertension.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is the Veteran's hypertension at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please note that the Veteran is presumed to have had herbicide exposure during service in Vietnam.  The opinion must address whether the Veteran's hypertension is related to such exposure.

If not, is the Veteran's hypertension at least as likely as not proximately due to a service-connected disability?  If not, then is it at least as not that Veteran's hypertension has been aggravated (permanently worsened beyond its natural progression) by a service-connected disability?  Please note that service connection for depression was recently established.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner is to provide a comprehensive rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

6.  If any benefit sought on appeal remains denied, then issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


